Case 2:16-cr-00004-NT Document 74 Filed 06/17/20 Page 1 of 12                PageID #: 304




                        UNITED STATES DISTRICT COURT

                                 DISTRICT OF MAINE


UNITED STATES OF AMERICA                          )
                                                  )
       v.                                         )      2:16-cr-4-NT
                                                  )
KEVIN MILLETTE, defendant                         )


            AMENDED MOTION AND MEMORANDUM IN SUPPORT OF
                 MOTION FOR COMPASSIONATE RELEASE

I.     Introduction

       Kevin Millette, age 48, has a history of heart attacks including multiple surgeries and

a stent, hypertension (high blood pressure), hyperlipidemia (high cholesterol), a body rash,

depression, anxiety and related side effects. He was sentenced to ten years incarceration

followed by seven years of supervised release on June 6, 2016 for possession of child

pornography. ECF # 37. His BOP anticipated release date is 5/25/24. He is housed at FCI

Danbury, CT. On May 19, 2020 Kevin filed a pro se request for companionate release

pursuant to 18 U.S.C. § 3582(C)(1)(a) ECF# 68. He is in the Center for Disease Control

(CDC) high risk category related to COVID-19. FCI Danbury has an outbreak of COVID-19

and there are inadequate safety measures in place to protect Kevin.



II.    Kevin Millette and Medical Issues

       Kevin suffers from heart disease, having endured three heart attacks by the age of 38

                                              1
Case 2:16-cr-00004-NT Document 74 Filed 06/17/20 Page 2 of 12                 PageID #: 305




with a 99 percent blockage in the frontal artery of his heart. Id. PSR ¶ 46. Exhibit 1, Medical

Chronology. Doctors placed a stint there to keep the artery open. Id. Additionally Kevin

suffers from high blood pressure and high cholesterol, and is currently on 20mg Atorvastatin

for cholesterol, 5mg of Lisinopril for high blood pressure, and 25mg of carvedilol for high

blood pressure and elevated heart rate. Id. at 46, 48. In 2008 or 2009 Kevin was diagnosed

with depression and prescribed Celexa. Id. at 49, In 2015 he was diagnosed with a mood

disorder and a personality disorder after attempting suicide. Id. at 51. These underlying

problems put him at high risk around the COVID-19 virus. Defendant is at additional risk

because he is taking 40mg of prednisone to help fight a full body rash present since March

2020. Prednisone, a steroid, lowers a person's immune system, slowing his body’s ability to

respond to a virus.



III.   Extraordinary and Compelling Reasons for Release

       The Department of Justice has recently agreed that inmates with medical conditions

meeting the Centers for Disease Control and Prevention (CDC) list as a risk factor for

contracting a more severe form of COVID-19. The Government has presented this to the

Seventh Circuit in their Unopposed Motion for Remand, U.S. v. Garcia, #20-1716 (7th Cir.

6/8/20) pp. 7-8. Exhibit 2.

       Garcia has presented an “extraordinary and compelling” reason for release as
       defined in the application notes to section 1B1.13. Specifically, given the
       COVID-19 pandemic, Garcia has shown that he is “suffering from a serious

                                              2
Case 2:16-cr-00004-NT Document 74 Filed 06/17/20 Page 3 of 12                  PageID #: 306




      . . . medical condition . . . that substantially diminishes [his] ability . . . to
      provide self-care within the environment of a correctional facility and from
      which he . . . is not expected to recover,” even if that condition in ordinary
      times would not allow for compassionate release. U.S.S.G. § 1B1.13,
      comment. (n.1(A)(ii)). Garcia is diabetic, and the Centers for Disease Control
      and Prevention lists diabetes as a risk factor for contracting a more severe form
      of COVID-19. Centers for Disease Control and Prevention, People Who Are
      at   Higher      Risk     for    Severe      Illness,     May      14,    2020,
      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people
      -at-higher-risk.html. The government’s position in this case is consistent with
      the recent position taken by the Department of Justice’s Office of the Solicitor
      General. See Reply in Supp. of Application for Stay, Williams v. Wilson, No.
      19A1047, at 18, n.4 (June 4, 2020).


      The United States therefore concedes that Garcia has presented an
      “extraordinary and compelling” reason for his release within the framework
      of section 3582(c) and the Guidelines, but requests that this Court remand the
      case so that the district court may weigh the section 3553(a) factors and
      consider in the first instance whether, as the United States argued below and
      maintains, Garcia presents a danger to another individual or the community
      such that he should not be released.
Garcia pp. 7-8.


      The CDC finds “serious heart conditions, including heart failure, coronary artery

disease, congenital heart disease, cardiomyopathies, and pulmonary hypertension, may put

people at higher risk for severe illness from COVID-19.” The CDC also lists people with a


                                              3
Case 2:16-cr-00004-NT Document 74 Filed 06/17/20 Page 4 of 12                PageID #: 307




weakened immune systems at a higher risk.1 Kevin suffers from serious heart conditions

including having three heart attacks, surgical intervention with a stent implant, continued

high blood pressure and high cholesterol and a weakened immune system. Exhibit 1. Kevin

satisfied the DOJ’s position of an “extraordinary and compelling” reason for his release

within the framework of section 3582(c) and the Guidelines. Kevin’s request to the Warden

for compassionate release on April 29th was denied according the Court the jurisdiction to

grant him compassionate release. Exhibit 2.



       Except for those factors explicitly mentioned, Courts are left to decide on their own

what additional factors might be considered “extraordinary and compelling reasons” to grant

a defendant early release under the final statute’s “catch-all” provision. Congress left two

clarifying elements in the sentencing guidelines to help advise judges in their

decision-making. First, extraordinary and compelling reasons “need not have been

unforeseen at the time of sentencing.” § 1B1.13 cmt. n.2. Second, rehabilitation, although

“not, by itself, an extraordinary and compelling reason,” may be considered with other

factors. See § 1B1.13 cmt. N.3; see also 28 U.S.C. § 994(t) (“Rehabilitation of the defendant

alone shall not be considered an extraordinary and compelling reason.”). Because the

Commission has not updated its policy since ratification of the First Step Act, many courts



       1

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html


                                              4
Case 2:16-cr-00004-NT Document 74 Filed 06/17/20 Page 5 of 12               PageID #: 308




have concluded that the “the Court can determine whether any extraordinary and compelling

reasons other than those delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)-(C) warrant granting

relief.” United States v. Fox, No. 2:14-CR-03-DBH, 2019 WL 3046086, at *3 (D. Me. July

11, 2019) (treating “the previous BOP discretion to identify other extraordinary and

compelling reasons as assigned now to the courts”). The district court may consider anything

that the BOP could have considered when assessing a defendant’s motion. The onset of the

COVID-19 pandemic has only increased the number of courts that have adopted this position.

See e.g. United States v. Rodriguez, No. 2:03-CR-00271-AB-1, 2020 WL 1627331(E.D. Pa.

Apr. 1, 2020); United States v. Scott, No. 17-CR-156, 2020 WL 2508894 (E.D. Wis. May 15,

2020).



IV.      Additional Factor of COVID-19

         The COVID-19 pandemic and disproportionally high impact on the prison system

nation-wide, has courts across the country concluding “that ‘extraordinary and compelling’

circumstances exist when an incarcerated defendant suffers from health conditions that make

him particularly susceptible to serious complications should he contract COVID-19.” United

States v. Howell, No. 3:17-CR-151 (SRU), 2020 WL 2475640, at *3 (D. Conn. May 12,

2020). The Department of Justice now agrees. Garcia; Wise v. United States, No. CR

ELH-18-72, 2020 WL 2614816, at *7 (D. Md. May 22, 2020) (“[T]he Department of Justice

adopted the position that any inmate who suffers from the chronic conditions associated with


                                             5
Case 2:16-cr-00004-NT Document 74 Filed 06/17/20 Page 6 of 12                         PageID #: 309




severe illness from COVID-19 are eligible for compassionate release.”).2 Deterioration of

mental health, when coupled with COVID-19, is a strong factor in granting compassionate

release. See United States v. Johnson, No. 15-cr-125, 2020 WL 2515856 (D.D.C. May 16,

2020) (granting compassionate release due to increased vulnerability to COVID-19 flowing

from grievous mental health conditions); Doe v. Barr, No. 20-cv-02263 (RMI), 2020 WL

1984266 (N.D. Cal. Apr. 27, 2020) (ordering the release of a foreign national, detained in a

county jail awaiting for his removal proceedings because he suffers from PTSD and

“[g]rowing evidence demonstrates that PTSD, anxiety/stress, and depression can lead to

decreased immune response and increased risk of infections” and thus “compound his

susceptibility to COVID-19").3 Kevin has these additional mental health stressors.



V.      FCI Danbury

        Kevin states as of May 19th, four inmates in his housing unit tested positive for the

        2
         See also, United States v. Atkinson, 2020 WL 1904585, at *3 (D. Nev. Apr. 17, 2020) ('The
presence of COVID-19 . . . necessitates a more expansive interpretation of what self-care means' to
include Covid-vulnerability coupled with the inability to practice CDC-recommended procedures
to safeguard against transmission); U.S. v. Esparza, 2020 WL 1696084, at * (D. Idaho Apr. 7, 2020)
(same); see also Government's Response in Opposition to Defendant's Motion to Reduce Sentence
Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), United States v. Hird, Case No. 2:13-cr-39-TJS, Dkt. No.
650 (E.D. Pa. May 19, 2020) (government concession that "the risk of COVID-19" to a vulnerable
inmate "presents 'a serious physical or medical condition . . . that substantially diminishes the ability
of the defendant to provide self-care within the environment of a correctional facility").

        3
        See also Durel B. v. Decker, No. CV 20-3430 (KM), 2020 WL 1922140 (D.N.J. Apr. 21,
2020); Fraihat v. ICE, No. 5:19-cv-1546 (JGB), slip op. at 21 n.20, 22 n.21 (C.D. Cal. Apr. 20,
2020); Doe v. Barr, No. 20-CV-02141-LB, 2020 WL 1820667 (N.D. Cal. Apr. 12, 2020).


                                                   6
Case 2:16-cr-00004-NT Document 74 Filed 06/17/20 Page 7 of 12                 PageID #: 310




virus. Pro-se filing ECF 68 at 8. As of May 29th, FCI-Danbury was recognized as “a hotbed

of COVID-19 in the federal prison system.” United States v. Somerville, No.

2:12-CR-225-NR, 2020 WL 2781585, at *9 (W.D. Pa. May 29, 2020). (quoting United States

v. Valencia, No. 15-163, 2020 WL 2319323, at *7 (S.D.N.Y. May 11, 2020)); see also United

States v. Cassidy, No. 17-116, 2020 WL 2465078, at *6 (W.D.N.Y. May 13, 2020) (“[T]here

have been difficult-to-control ‘hotspots.’ FCI Danbury is one of them.”); United States v.

Mel, No. 18-0571, 2020 WL 2041674, at *2 (“Although the presence of the historic

COVID-19 pandemic in prisons arguably could alone establish extraordinary and compelling

reasons, Mel has been incarcerated at FCI-Danbury, one of the hardest hit federal prisons.”);

Martinez-Brooks v. Easter, No. 20-569, 2020 WL 2405350 (D. Conn. May 12, 2020) at *20

(“It is undisputed that there is an active and serious outbreak of COVID-19 at FCI

Danbury.”). In a memorandum from the Attorney General’s Office, Attorney General Barr

described FCI-Danbury as requiring emergency action due to “significant levels of

infection,” and recommended the removal of “vulnerable inmates out of these institutions.”

See Office of the Attorney General, Memorandum for Director of Bureau of Prisons:

Increasing Use of Home Confinement at Institutions Most Affected by COVID-19 (Apr. 3,

2020).

         The BOP reports as of June 16, 2020 nationwide 17,262 inmates have been tested

yielding 6,069 positives with 2,266 still waiting for results.4 That is a 40% positive rate for

         4
       https://www.bop.gov/coronavirus/
The BOP has 133,384 federal inmates in BOP-managed institutions and 13,092 in community-based

                                              7
Case 2:16-cr-00004-NT Document 74 Filed 06/17/20 Page 8 of 12                   PageID #: 311




those tested with results. In comparison, the positive rate in Maine after 73,000 tests is

4.39%.5 Maine has 2,836 cumulative COVID-19 cases, 102 deaths and 2,275 recoveries with

the vast majority of the deaths among those over age 70. Id. Compare Maine’s 102 deaths

for 1.2 million people to 85 BOP inmate deaths for 147,000 people.



VI.    Kevin is Not a Danger to the Community

       Kevin has no history of violence. His one prior State charge was Possession of

Sexually Explicit Materials of Minor Under 12 for which he served 90 days in jail and

successfully completed two years of probation. PSR, 33. Kevin has never created improper

images nor ever inappropriately touched a child. PSR, 10. Kevin has been a good father and

each of his children look forward to his return. Exhibit 4. He will live with his mother if

released as he had before the arrest in this case. PSR ¶ 43. His brother has a job for him. Id.

He has completed the year long Celebrate Recovery 12 step program. Id. He has the support

of his ex-wife. Exhibit 4. Supervised release is seven years. Special conditions of supervised

release require Kevin to participate in sex offender treatment, and to comply with the

Computer and Internet Monitoring Program (which may include partial or full restriction of




facilities. The BOP staff complement is approximately 36,000. There are 1,209 federal inmates and
168 BOP staff who have active confirmed positive test results for COVID-19 nationwide. Currently,
4,940 inmates and 502 staff have recovered. There have been 85 federal inmate deaths and 1 BOP
staff member death attributed to COVID-19 disease.
       5

https://www.pressherald.com/2020/06/17/maine-cdc-reports-another-death-17-new-covid-19-cases/

                                               8
Case 2:16-cr-00004-NT Document 74 Filed 06/17/20 Page 9 of 12                PageID #: 312




computer(s), internet/intranet, and/or internet-capable devices). Judgement p. 4. ECF #37.

He will be required to submit to periodic or random unannounced searches of any

computer(s), storage media, and/or other electronic or internet-capable device(s) by the

probation officer. Id. These requirements are further protection as both preventive and

reformative featuring (1) direct supervision and accountability from the probation officer,

and (2) therapeutic treatment addressing the psychological issues causally related to Kevin’s

past conduct.



VII.   Similar Cases

       Judges across the county have granted release to inmates in the wake of the COVID-

19 pandemic and the First Step Act amendments to 18 U.S.C. § 3582(c)(1)(A). These include

those convicted of child pornography offenses. The BOP has not updated its companionate

release policy since the onset of the pandemic.6 The Sentencing Commission, lacking a

quorum, has not updated advisory guideline 1B1.13 since the December, 2018 passage of the

First Step Act. A survey of cases show many granting release in child pornography cases.

•      United States v. Adam Field, No. 18 Cr. 426 (JPO), Dkt. No. 38 (S.D.N.Y. May 4,

       2020) (granting CP defendant with hypertension and “nonphysical health conditions”

       incarcerated at FCI Danbury compassionate release).

•      United States v. Sawicz, No. 08-cr-287, 2020 WL 1815851 (E.D.N.Y. Apr. 10, 2020)


       6
           Program Statement 5050.50 1/17/19.

                                                9
Case 2:16-cr-00004-NT Document 74 Filed 06/17/20 Page 10 of 12           PageID #: 313




     (releasing child-pornography offender with hypertension incarcerated at FCI Danbury

     with less than 5 months left on his sentence).

•    United States v. Nicholas Pagliuca, 17 Cr. 432 (CS), Dkt. No. 63 (S.D.N.Y. May 18,

     2020) (granting 69-year-old CP defendant with diabetes and heart issues

     compassionate release after serving 80 percent of 36-month sentence).

•    United States v. Pippin, No. 16-cr-266, ECF No. 122 (W.D. Wash. May 20,

     2020)(granting compassionate release to a 50-year-old child pornography defendant

     with “multiple chronic medical conditions” who had 28 months left on an 84 month

     sentence and was serving his time at FCI Lompoc.)

•    United States v. Kurtz, 16-cr-20036, ECF No. 40 (D. Kan. May 12, 2020) (granting

     compassionate release to 73-year-old CP defendant hospitalized with COVID-19).

•    United States v. Connell, 2020 WL 2315858, (N.D. Cal. May 8, 2020) (granting

     compassionate release to 69-year-old CP defendant with numerous chronic conditions

     serving year-and-a-day sentence at USP Lompoc).

•    United States v. Fischman, No. 16-cr-00246-HSG, 2020 WL 2097615 (N.D. Cal. May

     1, 2020) (granting compassionate release to 72-year-old convicted of possession of

     child pornography who had tested positive for COVID-19 and was incarcerated at

     Terminal Island).

•    United States v. Dillard, Case No. 1:15-cr-170-SAB, Dkt. No. 71 (D. Idaho Apr. 27,

     2020) (53-year-old with serious health problems granted compassionate release after


                                          10
Case 2:16-cr-00004-NT Document 74 Filed 06/17/20 Page 11 of 12                 PageID #: 314




       serving approximately half of 87-month sentence for a second federal child

       pornography possession offense).

•      United States v. Carter, 1:16-cr-156 (D.D.C.), ECF # 48 (6/10/20)(second offender

       age 76 has served 48 months of an 80 month sentence, has 10 years of supervised

       release and tested positive for COVID-19 but remained asymptomatic. Will reside

       with his sister on release and did well on previous supervision. “[I]n sentencing

       Carter, the court did not intend for his sentence to “‘include incurring a great and

       unforeseen risk of severe illness or death’ brought on by a global pandemic.” United

       States v. Zukerman, No. 16-cr-194, 2020 WL 1659880, at *6 (S.D.N.Y. Apr. 3, 2020)

       (quoting United States v. Rodriguez, No. 03-cr-271, 2020 WL 1627331, at *12 (E.D.

       Pa. Apr. 1, 2020)).



VIII. Conclusion

       A federal court may modify an imposed term of imprisonment where, as here,

“extraordinary and compelling reasons warrant such a reduction . . . and that such a reduction

is consistent with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A). Kevin Millette has serious cardiac conditions, high blood pressure,

compromised immunity and continuing anxiety and depression. He has a full body rash since

March, 2020 which has not responded to the steroid treatment at the prison. He is housed at

a facility that has seen a significant virus outbreak and remains in a battle with limiting the


                                              11
Case 2:16-cr-00004-NT Document 74 Filed 06/17/20 Page 12 of 12              PageID #: 315




virus’s spread. Kevin poses no risk to the community if relief is granted. He has a release

plan of living with his mother ans the support of friends and family. Similarly situated

inmates across the county have been granted release. Kevin has served has served over half

his sentence. He has been in custody since 11/18/15 with a BOP projected release date of

5/25/24. He will be on supervision for seven years after release with conditions. We ask the

court to grant the motion reducing Kevin Millette’s term of imprisonment to “time served,”

followed by the seven year term of supervised release previously imposed to begin

immediately upon his release.



DATE: June 17, 2020                              /s/ David Beneman
                                                 David Beneman
                                                 Attorney for Kevin Millette
David Beneman
Federal Defender
P.O. Box 595
Portland, Me 0412-0595
207-553-7070 ext. 101
David_Beneman@fd.org


                           CERTIFICATE OF SERVICE
       I, David Beneman, Federal Defender for the District of Maine, hereby certify that I
have served, electronically, a copy of the within “AMENDED MOTION AND
MEMORANDUM IN SUPPORT OF MOTION FOR COMPASSIONATE RELEASE”
upon Craig Wolff, Assistant United States Attorney, United States Attorney's Office,
Portland, ME and all counsel of record via the ECF system and on Kevin Millette via U.S.
mail addressed: Kevin Millette #11500-036, FCI Danbury, ROUTE 37, DANBURY, CT
0681.

Dated: June 17, 2020                             /s/ David Beneman
                                                 David Beneman

                                            12
